Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 1 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 2 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 3 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 4 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 5 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 6 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 7 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 8 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 9 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 10 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 11 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 12 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 13 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 14 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 15 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 16 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 17 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 18 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 19 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 20 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 21 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 22 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 23 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 24 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 25 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 26 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 27 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 28 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 29 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 30 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 31 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 32 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 33 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 34 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 35 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 36 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 37 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 38 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 39 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 40 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 41 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 42 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 43 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 44 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 45 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 46 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 47 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 48 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 49 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 50 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 51 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 52 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 53 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 54 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 55 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 56 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 57 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 58 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 59 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 60 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 61 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 62 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 63 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 64 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 65 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 66 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 67 of 68
Case 2:20-bk-16399-BR   Doc 21-1 Filed 09/14/20 Entered 09/14/20 15:31:41   Desc
                             Exhibits Page 68 of 68
